Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jesus De La Cruz Herrera, Appellant                    Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 27560).
 No. 06-18-00112-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect court costs of only
$10.00. As modified, we affirm the trial court’s judgment. We further strike the inclusion of
attorney fees for court-appointed counsel from the bill of costs.
       We note that the appellant, Jesus De La Cruz Herrera, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 15, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk